As filed with the Securities and Exchange Commission on February 19, 2014 1933 Act File No. 033-46924 1940 Act File No. 811-06618 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 70 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 72 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS EQUITY FUNDS (Exact Name of Registrant as Specified in Charter) 40 Wall Street New York, New York 10005 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 858-8000 Mary Carty, Esq. First Investors Equity Funds 40 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copy to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1600 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This amendment is being filed solely to submit exhibits containing risk/return summary information in interactive data format that is identical to the risk/return information contained in the Registrant’s prospectus that was filed with the Securities and Exchange Commission in Post-Effective Amendment No. 69 to the Registrant’s registration statement on January 28, 2014. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant represents that this Amendment meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 70 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and the State of New York, on the 19th day of February 2014. FIRST INVESTORS EQUITY FUNDS By: /s/ Derek Burke Derek Burke President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment No. 70 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Derek Burke President February 19, 2014 Derek Burke /s/ Joseph I. Benedek Treasurer February 19, 2014 Joseph I. Benedek /s/ Susan E. Artmann Trustee February 19, 2014 Susan E. Artmann* /s/ Mary J. Barneby Trustee February 19, 2014 Mary J. Barneby* /s/ Charles R. Barton, III Trustee February 19, 2014 Charles R. Barton, III* /s/ Arthur M. Scutro, Jr. Chairman of the Board February 19, 2014 Arthur M. Scutro, Jr.* And Trustee /s/ Mark R. Ward Trustee February 19, 2014 Mark R. Ward* * By: /s/ Mary Carty Mary Carty (Attorney-in-Fact) Exhibit Index Type Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
